Citation Nr: 0526947	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  96-26 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a right ankle 
disability, and if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a left ankle 
disability, to include as secondary to service-connected 
fracture of the left lower extremity

3.  Entitlement to a higher initial rating for degenerative 
arthritis, lumbar spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating determination by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a January 1996 rating action, the RO, reopened and denied 
the claim of entitlement to service connection for a 
bilateral ankle condition. Even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

In a September 2004 rating action, the RO granted the issues 
on appeal of service connection for cervical strain, and for 
cervical radiculopathy. These issues are therefore no longer 
before the Board, and the Board has recharacterized the 
issues to reflect the procedural actions in this matter.

The veteran testified at a hearing before a hearing officer 
at the RO in January 1997. A transcript of that hearing is of 
record.

The issues of a higher initial rating for degenerative 
arthritis of the lumbar spine and service connection for a 
left ankle disability on the merits are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  In a March 1992 RO rating decision, the RO denied a claim 
for service connection for bilateral ankle disability; The 
veteran was notified but did not appeal; this is the last 
final decision on any basis.

3.  In August 1995, the veteran filed an application to 
reopen his claim. The evidence received since the March 1992 
RO decision, includes evidence that is not cumulative or 
redundant of the evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral ankle condition.

4.  There is no objective medical evidence of a current 
disability of the right ankle. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
bilateral ankle condition, to include as secondary to the 
service-connected fracture of left lower extremity.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has no current disability of the right ankle 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) and the regulations implementing it are 
applicable to the claims

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

With respect to the prior finally denied claim for a 
bilateral ankle condition, the Board notes that nothing in 
the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 38 U.S.C.A. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing. It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629 (2001). It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen service connection for a bilateral ankle condition. 
Therefore, no further development to this extent, with 
respect to this matter is required under the VCAA or the 
implementing regulations. However, since the Board will 
reopen the claim and adjudicate the merits of service 
connection for a right ankle disability, the Board also 
finds, as discussed below, that further development of this 
issue under the VCAA is unwarranted.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular VCAA letter dated in November 
2003, the veteran has been informed of the evidence and 
information necessary to substantiate the claim decided 
herein, the information required from him in order for VA to 
obtain evidence and information in support of the claims, and 
the assistance that VA would provide in obtaining evidence 
and information on his behalf. Since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The service medical records and all identified available 
post-service medical evidence have been obtained. In 
addition, the veteran has been afforded adequate VA 
examinations which the Board determined are adequate to 
adjudicate the reopened claim of service connection for a 
right ankle disability. Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate this claim. 

Because of the lack of evidence of current disability 
pertinent to the right ankle, the Board will not reach the 
downstream questions of etiology or relationship to service. 
The veteran has had ample notice of what is required to 
substantiate his claim for service connection, and no medical 
evidence shows a current right ankle disability. The Board 
finds that no reasonable possibility exists that any further 
assistance would aid in substantiating the claim for service 
connection for a right ankle disability. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits of this issue at this 
stage, without remand for any additional development, is not 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993). Accordingly, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations pertinent to the right 
ankle.

The Board will therefore reopen and adjudicate the claim on 
the merits. The reopened claim for service connection for a 
left ankle disability, and for increased evaluation for a 
lumbar spine disability are addressed in the REMAND below.

II.  Claim to Reopen

A. New and Material Evidence

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's application to reopen was received prior 
to August 29, 2001, the amended, current definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not applicable to this case. 

Under the version of Section 3.156 in effect when the veteran 
filed his application to reopen in August 1995, new and 
material evidence was defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

The claim for service connection for a bilateral ankle 
condition was originally denied in an unappealed February 
1992 rating action on the basis that there was no evidence of 
ankle disability in service, or of a current disability. The 
veteran filed to reopen his claim in August 1995. 

The pertinent evidence of record at the time of the February 
1992 rating action included no opinions as to the etiology of 
the claimed ankle disabilities. The evidence received since 
the February 1992 rating action includes February 1997 and 
March 2004 statements from the veteran's private physician 
relating a bilateral ankle disability to service and to a 
service-connected fracture to the left lower extremity 
resulting from a motorcycle accident in service in 1980. Also 
of record are several VA examinations conducted after 1992, 
as well as statements from the veteran. 

The Board concludes that the evidence submitted contains 
medical evidence that is not cumulative or redundant of the 
evidence previously of record, and is so significant that it 
must be considered to fairly consider the merits of the 
veteran's claims. Accordingly, it is new and material and 
reopening of the claim for a bilateral ankle disability is in 
order.  The right ankle is considered below, the left ankle 
de novo in the remand.

III.  Service Connection-Right Ankle

A. Factual Background

Service medical records include a Medical Board evaluation 
which shows treatment in service in June 1980 for injuries 
resulting from a motorcycle accident (MCA). On emergency room 
presentation, initial injuries were noted as open left femur 
fracture, open left patellar injury (non-fracture), open left 
tibia fracture, and abrasion of the right elbow. At that 
time, the veteran's the extremities other than the lower left 
were within normal limits except for a minor abrasion about 
the right elbow. No specific injury to the right ankle was 
noted. The medical board report indicated that in February 
1981, 8 months post surgery, the veteran's condition was 
improving, with femur fracture united and left tibia fracture 
- delayed union. Ankle motion was noted as normal. The 
veteran was separated from service in June 1981.

In a September 1981 rating action, service connection was 
granted for residuals of left leg fracture, left femur and 
tibia, effective from June 2, 1981. 

An April 1982 orthopedic examination reflects follow-up for 
complaints of numbness to dorsum of the left great toe. 
Motion about the ankle was somewhat restricted. Dorsiflexion 
was 5 degrees less on left than on right and plantar flexion 
10 degrees greater than on the right, which the examiner 
noted could be the result of anterior bowing of the tibia. X-
rays of the ankle showed no traumatic arthritis.

June 1990 VA showed treatment with traction for the left leg, 
but because of prolonged delayed union of the tibial 
fracture, the veteran was eventually grafted and the fracture 
healed. He reported one inch of shortening in the left leg, 
back pain, and instability of the right leg. 

On January 1983, June 1990, and February 1991 VA 
examinations, no abnormalities of the ankles were noted. On 
February 1981 VA examination, the veteran was diagnosed with 
traumatic arthritis of the right knee. Service connection for 
traumatic arthritis of the right knee was granted, effective 
from January 1991. In October 1991, the veteran filed a claim 
for service connection for bilateral ankles, secondary to the 
service-connected left leg and right knee disabilities, 
asserting bilateral ankle pain. 

A January 1992 Special Orthopedic examination noted that the 
veteran had lost at least 1 inch in length of the left 
extremity. Examination of the ankles revealed no deformity, 
edema, or tenderness. Range of motion was normal. Impression 
was no evidence of injury to the ankles. A February 1992 
rating action denied service connection for bilateral ankles, 
finding no ankle disability in service, and no current 
evidence of ankle disability. The veteran did not appeal.

The veteran filed to reopen the claim in August 1995. An 
August 1995 statement from the veteran's private family 
physician related treatment since February 1992 for bouts of 
neck and low back pain which were felt, at least in part, to 
be exacerbated and caused by the leg length discrepancy. The 
physician indicated that the veteran's recent complaints of 
pain in the ankle were chronic arthritis in the left ankle 
due to trauma sustained during the accident in service, and 
opined that the disability was life-long with continued 
chronic ankle, neck, and low back problems.

On November 1995 VA examination, performed with claims file 
review, the veteran complained that the left ankle was 
useless for half-hour after he gets out of bed; it then 
loosens up and is okay for the rest of the day, and it is 
worse when the weather gets cold and wet. The examiner 
reported that the ankles appeared normal to the radiologist, 
with normal range of motion in all directions, and without 
abnormalities or unusual appearance. The radiographic 
impression was bilateral ankles, without acute fracture or 
dislocation. The examiner opined that complaints of left 
ankle pain post general trauma to the leg was not 
corroborated by objective evidence. 

On December 1995 VA examination, motor strength was 5/5 
bilaterally, gait was normal base and tandem, and he had 
approximately 1/4 to 1/2 inch size discrepancy in his lower 
extremity, left leg shorter than the right. Examination of 
both ankles reflected normal findings, with no unusual 
appearances or deformities.

In a January 1997 hearing before a hearing officer at the RO, 
the veteran testified to bilateral ankle injury in the 
motorcycle accident in 1980, and that he thought his ankle 
was broken at that time, although he was told nothing was 
wrong with it except for a sprain. 

August 1998 VA examination bilateral ankle x-rays reflected 
no evidence of acute fracture or dislocation, and a small 
calcaneal spur was present in the right side.

A November 1998 VA ankle examination reflected normal range 
of motion in all directions except eversion was 15 degrees of 
the normal 20 degrees on the left ankle. Deep tendon reflexes 
(DTRs) were normal at the patellae and ankles. The veteran 
was able to push himself up on his toes 25 times on the left 
and right ankles, lifting his weight. The examiner concluded 
there was no discrepancy in stamina or strength of the 
ankles.

A February 2004 VA examination showed complaints of lost work 
of approximately 12-14 weeks per year for arthritis of knees, 
back, neck, and ankles. 
Examination revealed no findings pertinent to the ankles. 

In a March 2004 statement, the veteran's private family 
physician indicated that he had reviewed the supplemental 
statement of the case and his records at length, and 
interviewed the veteran. He related that in the 1980 MVA 
accident, the veteran sustained a compound fracture of the 
left femur, left tibia and fibula, and dislocation of the 
left ankle, with resulting chronic leg length discrepancy of 
approximately one inch, the left leg shorter than the right. 
Sequelae from this deformity were undue stress on the lumbar 
and cervical spine, right ankle, and lower right extremity, 
with pain in the neck and low back beginning approximately 
twelve years after the injury, which was consistent with 
post-traumatic arthritis. 

In various statements, the veteran and his representative 
argue that service connection is warranted for a bilateral 
ankle condition.



B. Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (2004). Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. 
Hence, in the absence of proof of a present disability, and, 
if so, of a nexus between that disability and service, there 
can be no valid claim for service connection. Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service." 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, service medical records are completely 
devoid of findings of a right ankle disability. The veteran 
injured the left lower extremity in a 1980 MCA and underwent 
lower extremity surgery and prolonged rehabilitation for the 
injury. Significantly, there were no references to a right 
ankle injury at the time of his MVA, on discharge from 
service, or during his prolonged rehabilitation.

Two years after fracture injury to the left lower extremity, 
in April 1982, limitation of motion of left ankle to 5 
degrees less dorsiflexion and 10 degrees more plantar 
flexion, than the right ankle, was noted.  Subsequent records 
have contained some left ankle complaints as discussed below.  
Continuing or chronic right ankle pathology has not been 
shown.  Recent studies have failed to reveal limitation of 
motion, arthritic changes or other functional impairment.  
Accordingly, despite the veteran's complaints of pain, the 
right ankle has been consistently noted as normal on all 
post-service VA examinations and x-rays, and no right ankle 
disability has been identified or diagnosed.  As such, there 
is currently no pathology to service connect.

The Board recognizes the veteran's complaints of pain, 
however, pain alone is not a disability for service 
connection purposes. Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999). Accordingly, the preponderance of the evidence is 
against the claim.


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a right ankle 
disability is granted to this extent only.

Entitlement to service connection for a right ankle 
disability is denied.

REMAND

With respect to the claim for an increased rating for 
degenerative arthritis of the lumbar spine, the veteran has 
asserted continuing private treatment for his back condition, 
with chiropractic care and medications. Although there are 
statements from the veteran's private treating physician 
regarding the back disability, none of the underlying private 
treatment notes are in the claims file and should be 
obtained. 
Additionally, any outstanding records of pertinent VA 
outpatient treatment should be obtained.

With respect to the reopened claim for a left ankle 
disability, there is some discrepancy as to the disability of 
the left ankle. Restricted motion around the ankle in 
dorsiflexion was noted in April 1982 VA examination, and 
minimal decrease in eversion in 1998 VA examination. However, 
intervening evidence shows mixed results as to pathology of 
the left ankle: e.g., in January 1991, VA examination noted 
no ankle injuries. However, in an August 1995 statement, the 
veteran's private treating physician, Dr. F, reported 
arthritis in the left ankle due to trauma sustained during 
the 1980 accident, and left ankle arthritis has never been 
confirmed on subsequent VA x-rays. In November 1995 VA x-rays 
of both ankles were noted as normal. However, August 1998 VA 
x-rays of the ankle were negative, with no evidence of acute 
injury but the examiner noted an "almost subminimal eversion 
of the ankle". Also, in November 1998 VA examination, 5 
degrees below normal in eversion was noted on the left ankle, 
but the examiner indicated there was no impairment of the 
ankles. The ankles were not examined in the February 2004 VA 
examination.

Given the discrepancies as stated above, the Board needs an 
opinion as to the nature and etiology of any left ankle 
manifestations. The examiner should specifically comment on 
the discrepancies in the record pertinent to the left ankle, 
and render a diagnosis of the underlying condition for any 
existing manifestations.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant, specifically 
including all actual treatment records 
from the veteran's private physician, Dr. 
Fraioli. In this regard the actual 
treatment records, as opposed to mere 
summaries, are to be obtained. All 
outstanding records of pertinent VA 
treatment, if any, should also be 
obtained.  Appellant's assistance in 
identifying and obtaining these records 
should be solicited as needed.

2.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  The RO should arrange for another 
physician with appropriate expertise to 
review the claims folder, and note such 
review in the examination report. Based 
on this review, including all prior 
examinations, the examiner is asked to 
provide an opinion as to whether the 
veteran has a left ankle disability, to 
include as manifested by limitation of 
motion, and if so, to provide a 
definitive diagnosis. The physician 
should then provide an opinion as to 
whether it is likely; unlikely; or at 
least as likely as not (that is a 
probability of more than 50 percent), 
that any disability of the left ankle is 
etiologically related to an incident of 
service. This should also include an 
opinion as to whether the disability is 
related to the service-connected 
residuals of fractures of the left lower 
extremity, including the leg length 
discrepancy. The supporting rationale for 
all opinions expressed must be provided.  
If it is determined that an opinion 
cannot be entered without examination, 
such examination should be scheduled.

4.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated.  This should 
include a new examination of the back if 
records obtained reveal significantly 
different findings than those reported on 
the February 2004 examination of the 
lumbosacral spine.  Then the RO should 
readjudicate the claims for service 
connection for left ankle disorder and 
higher initial rating for a lumbar spine 
disability. If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


